DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, drawn to calculating the sensor glucose value based on a weighted difference, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.
Status of Claims
Claim(s) 1-7, 9-15, and 17-19 is/are hereby under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/11/2020 and 09/10/2021 are being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 5, the claim currently recites “the processing circuitry is further configured to select a material of the first electrode, a material of the second electrode …”. The specification filed on 06/11/2020 does not describe in such a way as to reasonably convey to one skilled in the relevant art how the processing circuitry can select the material of the first electrode and the second electrode. From the specification, it appears that that the material of the sensor can include different materials during manufacturing (para. [0073]). However, the specification does not disclose in a reasonable way to convey to one of ordinary skill that the processing circuitry selects a material of the first and second electrode during either the manufacturing stage, or during operation of the sensor. For example, the specification does not describe that different materials can be disposed in the electrode and the processing circuitry can select a specific material to obtain a result. For the purpose of examination, different materials for the electrodes can be selected based on the analyte, but the processing circuitry is only being interpreted as selecting an applied voltage based on an analyte.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-7, 9-15, and 17-19 are directed to a system and a method, which describe one of the four statutory categories of patentable subject matter, i.e., a machine and a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1, 9, and 17 recite the abstract idea of a mental process, as follows:
“compare the first signal and the second signal to detect the ingestion of a medication by the user”; and
“generate a sensor glucose value based on the comparison”. 
The comparison between a first signal and a second signal is a step that can be practically performed in the human mind, with the aid of pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could reasonably compare two signals, for example taking a difference between the two signal values or determining if one signal value is higher than the over, etc. There is currently nothing to suggest an undue level of complexity in the comparison step. Therefore, a person would be able to practically perform the comparison step mentally or with the aid of pen and paper. Further, the generate a sensor glucose value based on the comparison is a step that currently can be practically performed in the human mind, or with the aid of pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could reasonably determine a sensor glucose value based on the comparison. For example, based on a difference between the two values, a person with ordinary skill could use a look up table to determine a glucose value based on the signal value. There is currently nothing to suggest an undue level of complexity in the generating a sensor glucose value. Therefore, a person would be able to practically perform the step mentally or with the aid of pen and paper.
Prong Two: Claims 1, 9 and 17 do not recite additional elements that integrate the abstract idea into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “processing circuitry”, recited at a high level of generality), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “a first electrode” and “a second electrode”, recited at a high level of generality). 
As a whole, the additional elements merely serve to gather information to be used by the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer requirement, the additional elements are well-understood, routine, and convention. For example, using processing circuitry and electrodes to gather analyte information is well-understood, routine, and conventional activities, as disclosed by Li et al. (Pub. No. US 2019/0357827), hereinafter referred to as Li, (para. [0357] and para. [0585]). 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 9 and 17 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre-solution activities of necessary data gathering and implementing the abstract idea in a generic computer environment, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (“the medication produces an interfering current …”, (claim 2, 10, and 18), “the first signal and second signal are input as parameters in a pre-determined mathematical equation”, (claim 4 and 12), “determine a noise level, compare the noise level to a threshold, and calculate a glucose value when the noise level does not exceed the noise threshold”, (claim 7, 15, and 19)); and
Further describe the pre-solution activity (or the structure used for such activity) (“a memory to store the first and second voltage potential, where the first voltage potential is lower than the second potential”, (claim 3 and 11), “the material of the first and second electrode, and voltage is selected based on an analyte”, (claim 5 and 13), “the first and second electrode on a single sensor or a separate sensor” (claim 6 and 14)), 
Per the Berkheimer requirement, the additional elements are well-understood, routine, and convention. For example, processing circuitry and storage memories are all well-understood, routine, and conventional, as disclosed by Li, (para. [1016]). 
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Further, there is nothing to suggest the noise level determination and comparison requires an undue level of complexity that it cannot be performed in the human mind. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1-7, 9-15, and 17-19 are rejected.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 currently recites “activate a first electrode on a user; activate a second electrode on the user”, which encompasses a human organism. It is recommended to the application to amend the claims to read along the lines of --activate a first electrode configured to be on a user; activate a second electrode configured to be on the user--. Claims 2-7 are rejected due to their dependence from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9-10, 12-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (Pub. No. US 2019/0357827), hereinafter referred to as Li.
The claims are generally directed towards a system, a method, and a non-transitory computer-readable media comprising instructions for continuous glucose monitoring, comprising: processing circuitry configured to: activate a first electrode on a user; activate a second electrode on the user; set the first electrode to a first voltage potential (Vset); set the second electrode to a second voltage potential (Vset); receive a first signal from the first electrode; receive a second signal from the second electrode; compare the first signal and the second signal to detect ingestion of a medication by the user; and generate a sensor glucose value based on the comparison.
Regarding Claim 1, Li discloses a system for continuous glucose monitoring (Abstract, “systems and methods of use for continuous analyte measurement … continuous glucose measurement system”), comprising: 
processing circuitry (para. [0585], “dual-electrode sensor includes electronics (e.g., a processor module) …”) configured to: 
activate a first electrode on a user (Fig. 3D, element E1, “first working electrode”, para. [0357] and para. [0585]); 
activate a second electrode on the user (Fig. 3D, element E2, “second working electrode”, para. [0357] and para. [0585]); 
set the first electrode to a first voltage potential (Vset) (para. [0583], “the electronics are configured to provide the first and second signals … include at least a potentiostat that provides a bias to the electrodes …”); 
set the second electrode to a second voltage potential (Vset) (para. [0583], “the electronics are configured to provide the first and second signals … include at least a potentiostat that provides a bias to the electrodes …”); 
receive a first signal from the first electrode (para. [0580], “first working electrode is configured to generate a first signal … first oxidation/reduction potential”, and para. [0585]); 
receive a second signal from the second electrode (para. [0582], “second working electrode that is configured to generate a second signal …” and para. [0585]); 
compare the first signal and the second signal to detect ingestion of a medication by the user (para. [0580], “first working electrode generates a first signal composed of both signal related to the analyte and signal related to non-analyte electroactive components (e.g., interferents) … second working electrode generates a second signal associated with noise of the analyte sensor … interferents”, para. [0581], “interferents include … a variety of medicaments … e.g., acetaminophen”, para. [0583], “background noises includes both constant and non-constant components and must be removed to accurately calculate the analyte concentration …”, para. [0643], “sensor configurations that block and/or remove the interferent or that specifically detect the noise and mathematical algorithms that recognize and/or remove the signal noise component …”, and para. [0741], “baseline signal which can be subtracted from the glucose signal …”); and 
generate a sensor glucose value based on the comparison (para. [0583], para. [0584], and para. [0741-0742], “baseline signal which can be subtracted from the glucose signal to obtain the signal contribution due to glucose only …”).
Regarding Claim 2, Li discloses the system of claim 1, wherein the medication produces an interfering current that increases a system reading at the first electrode (para. [0325], “interferants … overlaps with the electrochemical sensor … producing a false positive signal”, and para. [0581], “first working electrode … generate a first signal associated with both glucose and non-glucose related electroactive compounds … a variety of medicaments or infusion fluids (e.g., acetaminophen) … that overlap with that of H2O2”).
Regarding Claim 4, Li discloses the system of claim 1, wherein the processing circuitry is further configured to input the first signal and the second signal as parameters in a pre-determined mathematical model for adjusting the sensor glucose value (para. [0484], “baseline signal is subtracted from the glucose signal …” and para. [0643], “sensor configurations that block and/or remove the interferent, or that specifically detect the noise and mathematical algorithms that recognize and/or remove the signal noise component”).
Regarding Claim 5, Li discloses the system of claim 1, wherein the processing circuitry is further configured to select a material of the first electrode (para. [0328], “membrane permeable to an analyte” and para. [0463]), a material of the second electrode (para. [0332], “non-enzymatic membrane contains no enzyme …” and para. [0463]), or an applied voltage based on an analyte (para. [0605] and para. [0608], “first signal associated with glucose … at an applied potential of 0.6 mV”).
Regarding Claim 6, Li discloses the system of claim 1, wherein the first electrode and the second electrode are located on a single sensor or on separate sensors in a device (Fig. 3D, elements E1 and E2, and para. [0580], “dual electrode system … includes a first working electrode and the second working electrode …”).
Regarding Claim 7, Li discloses the system of claim 1, wherein, to compare the first signal and the second signal to detect ingestion of the medication by the user, the processing circuitry is further configured to: determine a noise level for the second signal (para. [1016], “processor module evaluates the signal waveform by evaluating a similarity and/or correlation between the signal waveform and a waveform template …”); compare the noise level to a noise threshold (para. [1016], “second signal waveform … meets one or more criteria (e.g., falls within a threshold)…”); and calculate the sensor glucose value based on the second signal in response to the noise level not exceeding the noise threshold (para. [1016], “if the second signal … does not meet the one or more criteria … then the system is configured to disregard (e.g., not use, throw out), the second signal data for other purposes …”, if the second signal does not meet the threshold requirements, the noise signal is disregarded and a glucose measurement is determined without the noise data).
Regarding Claim 9, Li discloses a method for continuous glucose monitoring (Abstract, “systems and methods of use for continuous analyte measurement … continuous glucose measurement system”), the method comprising: 
activating, using control circuitry (para. [0585], “dual-electrode sensor includes electronics (e.g., a processor module) …”), a first electrode on a user (Fig. 3D, element E1, “first working electrode”, para. [0357] and para. [0585]); 
activating, using the control circuitry, a second electrode on the user (Fig. 3D, element E2, “second working electrode”, para. [0357] and para. [0585]); 
setting, using the control circuitry, the first electrode to a first voltage potential (Vset) (para. [0583], “the electronics are configured to provide the first and second signals … include at least a potentiostat that provides a bias to the electrodes …”); 
setting, using the control circuitry, the second electrode to a second voltage potential (Vset) (para. [0583], “the electronics are configured to provide the first and second signals … include at least a potentiostat that provides a bias to the electrodes …”); 
receiving, using the control circuitry, a first signal from the first electrode (para. [0580], “first working electrode is configured to generate a first signal … first oxidation/reduction potential”, and para. [0585]); 
receiving, using the control circuitry, a second signal from the second electrode (para. [0582], “second working electrode that is configured to generate a second signal …” and para. [0585]); 
comparing, using the control circuitry, the first signal and the second signal to detect ingestion of a medication by the user (para. [0580], “first working electrode generates a first signal composed of both signal related to the analyte and signal related to non-analyte electroactive components (e.g., interferents) … second working electrode generates a second signal associated with noise of the analyte sensor … interferents”, para. [0581], “interferents include … a variety of medicaments … e.g., acetaminophen”, para. [0583], “background noises includes both constant and non-constant components and must be removed to accurately calculate the analyte concentration …”, para. [0643], “sensor configurations that block and/or remove the interferent or that specifically detect the noise and mathematical algorithms that recognize and/or remove the signal noise component …”, and para. [0741], “baseline signal which can be subtracted from the glucose signal …”); and 
generating, using the control circuitry, a sensor glucose value based on the comparison (para. [0583], para. [0584], and para. [0741-0742], “baseline signal which can be subtracted from the glucose signal to obtain the signal contribution due to glucose only …”).
Regarding Claim 10, Li discloses the method of claim 9, wherein the medication produces an interfering current that264852-3372-2559.v1040088-0511543 A0002862US01increases a glucose reading at the first electrode (para. [0325], “interferants … overlaps with the electrochemical sensor … producing a false positive signal”, and para. [0581], “first working electrode … generate a first signal associated with both glucose and non-glucose related electroactive compounds … a variety of medicaments or infusion fluids (e.g., acetaminophen) … that overlap with that of H2O2”).
Regarding Claim 12, Li discloses the method of claim 9, further comprising inputting the first signal and the second signal as parameters in a pre-determined mathematical model for adjusting the sensor glucose value (para. [0484], “baseline signal is subtracted from the glucose signal …” and para. [0643], “sensor configurations that block and/or remove the interferent, or that specifically detect the noise and mathematical algorithms that recognize and/or remove the signal noise component”).
Regarding Claim 13, Li discloses the method of claim 9, further comprising selecting a material of the first electrode (para. [0328], “membrane permeable to an analyte” and para. [0463]), a material of the second electrode (para. [0332], “non-enzymatic membrane contains no enzyme …” and para. [0463]), or an applied voltage based on an analyte (para. [0605] and para. [0608], “first signal associated with glucose … at an applied potential of 0.6 mV”).
Regarding Claim 14, Li discloses the method of claim 9, wherein the first electrode and the second electrode are located on a single sensor or on separate sensors in a device (Fig. 3D, elements E1 and E2, and para. [0580], “dual electrode system … includes a first working electrode and the second working electrode …”).
Regarding Claim 15, Li discloses the method of claim 9, wherein comparing the first signal and the second signal to detect ingestion of the medication by the user comprises: determining a noise level for the second signal (para. [1016], “processor module evaluates the signal waveform by evaluating a similarity and/or correlation between the signal waveform and a waveform template …”); comparing the noise level to a noise threshold (para. [1016], “second signal waveform … meets one or more criteria (e.g., falls within a threshold)…”); and calculating the sensor glucose value based on the second signal in response to the noise level not exceeding the noise threshold (para. [1016], “if the second signal … does not meet the one or more criteria … then the system is configured to disregard (e.g., not use, throw out), the second signal data for other purposes …”, if the second signal does not meet the threshold requirements, the noise signal is disregarded and a glucose measurement is determined without the noise data).
Regarding Claim 17, Li discloses a non-transitory computer-readable media for continuous glucose monitoring comprising instructions that (Abstract, “systems and methods of use for continuous analyte measurement … continuous glucose measurement system”), when executed by one or more processors (para. [0585], “electronics (e.g., a processor module, processing memory …”, para. [0689] and para. [0694]), cause operations comprising: 
activating a first electrode on a user (Fig. 3D, element E1, “first working electrode”, para. [0357] and para. [0585]); 
activating a second electrode on the user (Fig. 3D, element E2, “second working electrode”, para. [0357] and para. [0585]); 
setting the first electrode to a first voltage potential (Vset) (para. [0583], “the electronics are configured to provide the first and second signals … include at least a potentiostat that provides a bias to the electrodes …”); 
setting the second electrode to a second voltage potential (Vset) (para. [0583], “the electronics are configured to provide the first and second signals … include at least a potentiostat that provides a bias to the electrodes …”); 
receiving a first signal from the first electrode (para. [0580], “first working electrode is configured to generate a first signal … first oxidation/reduction potential”, and para. [0585]); 
receiving a second signal from the second electrode (para. [0582], “second working electrode that is configured to generate a second signal …” and para. [0585]); 
comparing the first signal and the second signal to detect ingestion of a medication by the user (para. [0580], “first working electrode generates a first signal composed of both signal related to the analyte and signal related to non-analyte electroactive components (e.g., interferents) … second working electrode generates a second signal associated with noise of the analyte sensor … interferents”, para. [0581], “interferents include … a variety of medicaments … e.g., acetaminophen”, para. [0583], “background noises includes both constant and non-constant components and must be removed to accurately calculate the analyte concentration …”, para. [0643], “sensor configurations that block and/or remove the interferent or that specifically detect the noise and mathematical algorithms that recognize and/or remove the signal noise component …”, and para. [0741], “baseline signal which can be subtracted from the glucose signal …”); and 
generating a sensor glucose value based on the comparison (para. [0583], para. [0584], and para. [0741-0742], “baseline signal which can be subtracted from the glucose signal to obtain the signal contribution due to glucose only …”).
Regarding Claim 18, Li discloses the non-transitory computer-readable media of claim 17, wherein the medication produces an interfering current that increases a glucose reading at the first electrode (para. [0325], “interferants … overlaps with the electrochemical sensor … producing a false positive signal”, and para. [0581], “first working electrode … generate a first signal associated with both glucose and non-glucose related electroactive compounds … a variety of medicaments or infusion fluids (e.g., acetaminophen) … that overlap with that of H2O2”).
Regarding Claim 19, Li discloses the non-transitory computer-readable media of claim 17, wherein the instructions cause further operations comprising: determining a noise level for the second signal (para. [1016], “processor module evaluates the signal waveform by evaluating a similarity and/or correlation between the signal waveform and a waveform template …”); comparing the noise level to a noise threshold (para. [1016], “second signal waveform … meets one or more criteria (e.g., falls within a threshold)…”); and calculating the sensor glucose value based on the second signal in response to the noise level not exceeding the noise threshold (para. [1016], “if the second signal … does not meet the one or more criteria … then the system is configured to disregard (e.g., not use, throw out), the second signal data for other purposes …”, if the second signal does not meet the threshold requirements, the noise signal is disregarded and a glucose measurement is determined without the noise data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 2019/0357827), hereinafter referred to as Li, as applied to claims 1 and 9 above, and further in view of Boo et al. (Pub. No. US 2019/0328297), hereinafter referred to as Boo.
Regarding Claim 3, Li discloses the system of claim 1, further comprising storage circuitry (para. [0585], “electronics (e.g., a processor module, processing memory)”) configured to: store the first voltage potential (Vset) for the first electrode (para. [0585], “provide the first and second signals to generate analyte concentration data …”), wherein the first electrode detects Glucose Oxidase (GOx) (para. [0580], “first working electrode … includes an enzyme configured to detect the analyte …”); store the second voltage potential (Vset) for the second electrode (para. [0585], “provide the first and second signals to generate analyte concentration data …”), wherein the second electrode does not detect GOx (para. [0580], “second working electrode … non-enzymatic portion …” and para. [0582], “second signal associated with the non-glucose related electroactive compounds …”).
However, Li does not explicitly disclose wherein the first Vset is lower than the second Vset.
Boo teaches of a glucose sensor with multiple working electrodes (Abstract, Fig. 40, elements 4103A and 4103B, and para. [0281]). Boo further teaches the first working electrode senses glucose, ascorbic acid, and a medication such as acetaminophen and the second working electrode only sensed ascorbic acid and acetaminophen, the difference of the two representing a glucose concentration (para. [0281]). Boo further teaches the bias voltages can range from 0.2-0.45 V (para. [0282]) and that the two-electrode system can have different bias voltages for the first and second working electrodes (para. [0283]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and potentiostat disclosed by Li to explicitly use a different bias voltage for the first potential than the second potential, for example a lower first potential. Boo teaches that using two different bias potentials allows for a more accurate computation of the glucose concentration by comparing current values at different bias potentials (para. [0283]). 
Regarding Claim 11, Li discloses the method of claim 9, further comprising: storing (para. [0585], “electronics (e.g., a processor module, processing memory)”) the first voltage potential (Vset) for the first electrode (para. [0585], “provide the first and second signals to generate analyte concentration data …”), wherein the first electrode detects Glucose Oxidase (GOx) (para. [0580], “first working electrode … includes an enzyme configured to detect the analyte …”); storing the second voltage potential (Vset) for the second electrode (para. [0585], “provide the first and second signals to generate analyte concentration data …”), wherein the second electrode does not detect GOx (para. [0580], “second working electrode … non-enzymatic portion …” and para. [0582], “second signal associated with the non-glucose related electroactive compounds …”).
However, Li does not explicitly disclose wherein the first Vset is lower than the second Vset.
Boo teaches of a method of glucose-sensing using a sensor with multiple working electrodes (Abstract, Fig. 40, elements 4103A and 4103B, and para. [0281]). Boo further teaches the first working electrode senses glucose, ascorbic acid, and a medication such as acetaminophen and the second working electrode only sensed ascorbic acid and acetaminophen, the difference of the two representing a glucose concentration (para. [0281]). Boo further teaches the bias voltages can range from 0.2-0.45 V (para. [0282]) and that the two-electrode system can have different bias voltages for the first and second working electrodes (para. [0283]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using a processor and potentiostat disclosed by Li to explicitly use a different bias voltage for the first potential than the second potential, for example a lower first potential. Boo teaches that using two different bias potentials allows for a more accurate computation of the glucose concentration by comparing current values at different bias potentials (para. [0283]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791